


Exhibit 10.29

 

NBTY, INC.
2009 EQUITY AWARDS PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

AGREEMENT (“Agreement”), dated as of               , 20    , by and between
NBTY, Inc., a Delaware corporation (the “Company”), and                         
(the “Grantee”).

 

The Compensation and Stock Option Committee of the Board of Directors of the
Company (the “Committee”) granted this restricted stock unit award (the “Award”)
on                   , 20     (the “Grant Date”) under the NBTY, Inc. 2009
Equity Awards Plan (the “Plan”).  Unless otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan.  A copy of the Plan as in effect on the date hereof has been delivered
to the Grantee.  By signing and returning this Agreement, the Grantee
acknowledges having received and read a copy of the Plan as in effect on the
date hereof and agrees to comply with the Plan, this Agreement and all
applicable laws and regulations.

 

Accordingly, the parties hereto agree as follows:

 

1.             Grant of Award.  Subject in all respects to the Plan and the
terms and conditions set forth herein and therein, the Grantee is hereby granted
an Award with respect to                                    (      ) restricted
stock units (“RSUs”).  On any day, each RSU shall equal the Fair Market Value of
one share of Common Stock (each, a “Share”).

 

2.             Restriction Period and Vesting.

 

(a)      For purposes of this Agreement, the Restriction Period is the period
beginning on the Grant Date and ending on the            anniversary of the
Grant Date (the “Restriction Period”). The Committee may, in accordance with the
Plan and to the extent permitted by section 409A of the Code (if applicable),
accelerate the expiration of the Restriction Period as to some or all of the
RSUs at any time.

 

(b)      Except as set forth in subsection (c) of this Section 2, the following
table indicates each date upon which the Grantee shall first become vested in
the percentage of the Award indicated beside each such date, provided that the
Grantee has not had a Termination (as defined in Section 4) at any time prior to
such date (each of the dates set forth below being herein called a “Vesting
Date”):

 

Vesting Date

 

Total
Percentage Vested

 

1st Anniversary of Grant Date

 

0

%

2nd Anniversary of Grant Date

 

 

%

 

 

 

 

Anniversary of Grant Date

 

100

%

 

--------------------------------------------------------------------------------


 

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date; vesting shall occur only on the appropriate Vesting Date.

 

(c)           Upon the occurrence of a Change in Control, the Award shall
immediately vest with respect to all Shares subject thereto.

 

3.             Settlement of Award.

 

[Alternative 1 — use if award is to be settled in shares of Common Stock.]

 

Provided the Award has not been previously forfeited, as soon as
administratively practicable following the expiration of the Restriction Period,
but in no event later than sixty (60) days following the expiration of the
Restriction Period, the Company shall issue to the Grantee in a single payment
the number of Shares underlying the Awards on the date of the expiration of the
Restriction Period.  Upon payout the Company shall, in its discretion, cause
such Shares as to which the Grantee is entitled pursuant hereto (i) to be
released without restriction on transfer by delivery of a stock certificate in
the name of the Grantee or his or her designee, and the certificate shall be
released to the custody of the Grantee or (ii) to be credited without
restriction on transfer to a book-entry account for the benefit of the Grantee
or his or her designee maintained by the Company’s stock transfer agent or its
designee.  The Company may postpone  the delivery of Shares until it is
satisfied that the issuance of such Shares will not violate any of the
provisions of the Securities Act of 1933, as amended, or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), or the requirements of
applicable state law relating to authorization, issuance or sale of securities,
or until there has been compliance with the provisions of such acts or rules. 
The Grantee understands that the Company is under no obligation to register or
qualify the Shares with the Securities and Exchange Commission, any state
securities commission or any stock exchange to effect such compliance.

 

[Alternative 2 — use if award is to be settled in cash.]

 

Provided the Award has not been previously forfeited, as soon as
administratively practicable following the expiration of the Restriction Period,
but in no event later than sixty (60) days following the expiration of the
Restriction Period, the Company shall pay to the Grantee a single lump sum cash
payment equal to the Fair Market Value of the number of Shares underlying the
Award on the date of the expiration of the Restriction Period.

 

4.             Termination.  “Termination” shall mean the Grantee’s termination
of employment with the Company and its subsidiaries, except that if the Grantee
is an outside director, “Termination” shall mean the cessation of the Grantee’s
service on the Board and if the Holder is a consultant, “Termination” shall mean
the cessation of the Grantee’s performance of services for the Company and its
subsidiaries.

 

Subject to the terms of the Plan and this Agreement:

 

(a)           In the event of the Grantee’s Termination by reason of death,
disability (as defined in section 22(e)(3) of the Code) or involuntary
Termination without “cause” (as defined herein), the Award, to the extent vested
at the time of the Grantee’s Termination, shall be paid in

 

2

--------------------------------------------------------------------------------


 

the form specified in Section 3 within sixty (60) days following the date of the
Grantee’s Termination.  For purposes of this Agreement, “cause” shall mean: 
(i) the disclosure or misuse of confidential information or trade secrets;
(ii) activities in violation of the policies of the Company, including, without
limitation, the Company’s insider trading policy; (iii) the violation or breach
of any material provision in any employment contract or agreement among the
Grantee and the Company or any of its subsidiaries; (iv) engaging in conduct
relating to the Grantee’s employment with the Company for which either criminal
or civil penalties may be sought; and (v) willful engaging in conduct that is
demonstrably injurious to the Company or any of its subsidiaries, monetarily or
otherwise, including conduct that, in the reasonable judgment of the Committee,
does not conform to the standard of conduct expected of the Company’s executives
or employees. The determination of whether an employee’s or former employee’s
Termination was for cause shall be made by the Committee in good faith and in
its sole discretion.

 

(b)           If the Grantee experiences a Termination for any reason other than
as described in subsection (a) above, the Grantee’s entire Award (whether or not
vested) shall be forfeited and canceled in its entirety upon such Termination.

 

(c)           Any portion of the Award that is not vested as of the date of the
Grantee’s Termination for any reason shall terminate and expire as of the date
of such Termination.

 

5.             Change in Control.

 

(a)           Notwithstanding the provisions of Section 3.6 of the Plan, in the
event of a Change in Control, the Award shall be treated in accordance with one
of the following methods as determined by the Committee in its sole discretion:
(i) the Award may be cancelled for fair value (as determined in the sole
discretion of the Committee) or (ii) a new award may be issued in substitution
of the Award that will substantially preserve the otherwise applicable terms of
the Award, as determined by the Committee in its sole discretion.

 

(b)           Notwithstanding that the Award will be deemed vested upon a Change
in Control pursuant to Section 2(c), unless the Change in Control qualifies as a
change in control event within the meaning of Treasury Regulation §
1.409A-3(i)(5), in no event will payment of the Award be made at a time other
than the time payment would be made in the absence of a Change in Control.

 

6.             Restriction on Transfer of Award.  No part of the Award shall be
anticipated, alienated, attached, sold, assigned, pledged, encumbered, charged,
hypothecated or otherwise transferred other than by will or by the laws of
descent and distribution. The Award shall not be subject to levy by reason of
any execution, attachment or similar process.  Upon any attempt to anticipate,
alienate, attach, sell, assign, pledge, encumber, charge, hypothecate or
otherwise transfer the Award or in the event of any levy upon the Award by
reason of any execution, attachment or similar process contrary to the
provisions hereof, the Award shall immediately and automatically become null and
void.

 

7.             Rights as a Stockholder; Adjustments.  (a)  The Grantee shall
have no rights as a stockholder with respect to the Shares underlying the Award
unless and until the Grantee has become the holder of record of such Shares.  No
adjustments shall be made to the Award or the

 

3

--------------------------------------------------------------------------------


 

Shares underlying the Award for dividends in cash or other property,
distributions or other rights in respect of any such Shares, except as otherwise
may be specifically provided in the Plan. During the Restriction Period, all
ordinary cash dividends paid upon any Shares underlying the Award shall be
retained by the Company for the account of the Grantee.  Such dividends shall be
paid to the Company if for any reason the Shares subject to the Award upon which
such dividends were paid are forfeited.  Upon the expiration of the Restriction
Period (but in no event later than sixty (60) days following the expiration of
the Restriction Period), all dividends made on Shares not forfeited and retained
by the Company shall be paid to the Grantee. Extraordinary dividends, additional
shares and other property distributed to the Grantee in respect of the Shares
underlying the Award, as dividends or otherwise, shall be subject to the same
restrictions applicable to the Award.

 

(b)           The Committee will adjust the terms of the Award (including,
without limitation, the number of Shares underlying the Award and the type of
property to which the Award relates), in such manner as it deems appropriate
(including, without limitation, the cancellation of awards in exchange for cash
amounts determined by the Committee) to prevent the enlargement or dilution of
rights, or otherwise as it deems appropriate, for any increase or decrease in
the number of issued Shares (or issuance of shares of stock other than Shares)
resulting from a recapitalization, stock split, reverse stock split, stock
dividend, spinoff, split-up, combination, reclassification or exchange of
Shares, merger, consolidation, rights offering, separation, reorganization or
liquidation, or any other change in the corporate structure or shares of the
Company, including any extraordinary dividend or extraordinary distribution.
 After any adjustment made pursuant to this Section 7(b), the number of Shares
subject to the Award will be rounded down to the nearest whole number.  Any
adjustment to the Award by the Committee pursuant to this Section 7(b) shall be
final, binding and conclusive.

 


8.             TAX WITHHOLDING.


 

As a condition to the delivery of any shares of Common Stock, cash or other
securities or property pursuant to the Award or the lifting or lapse of
restrictions on the Award, or in connection with any other event that gives rise
to a federal or other governmental tax withholding obligation on the part of the
Company relating to the Award (including, without limitation, FICA tax), (a) the
Company may deduct or withhold (or cause to be deducted or withheld) from any
payment or distribution to the Holder shares of Common Stock otherwise
deliverable, (b) the Committee shall be entitled to require that the Holder
remit cash to the Company (through payroll deduction or otherwise) or (c) the
Company may enter into any other suitable arrangements to withhold, in each case
in an amount sufficient in the opinion of the Company to satisfy such
withholding obligation.  In each case, the shares of Common Stock deducted or
withheld from any payment or distribution shall not have an aggregate Fair
Market Value in excess of the minimum amount required to be withheld.  Any
fraction of a share of Common Stock which would be required to satisfy such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Holder.

 

9.             Provisions of Plan Control.  This Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by

 

4

--------------------------------------------------------------------------------


 

reference.  If and to the extent that this Agreement conflicts or is
inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly. 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and supersedes any prior agreements between the
Company and the Grantee with respect to the subject matter hereof.

 

10.           Notices.  Any notice or communication given hereunder (each a
“Notice”) shall be in writing and shall be sent by personal delivery, by courier
or by United States mail (registered or certified mail, postage prepaid and
return receipt requested), to the appropriate party at the address set forth
below:

 

If to the Company, to:

 

NBTY, Inc.

2100 Smithtown Avenue

Ronkonkoma, New York 11779

Attention:  General Counsel

 

If to the Grantee, to:  the address for the Grantee on file with the Company;

 

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

 

11.           No Obligation to Continue Service.  This Agreement is not an
agreement of employment or retention.  This Agreement does not guarantee that
the Company or its subsidiaries will employ, retain or continue to employ or
retain the Grantee during the entire term of this Agreement (or any portion
thereof), including but not limited to any period during which the Award is
outstanding, nor does it modify in any respect the Company’s or its
subsidiaries’ right to terminate or modify the Grantee’s employment or retention
or compensation.

 

12.           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the state of Delaware, without regard to
principles of conflict of laws.

 

13.           Waiver of Jury Trial.  The Grantee waives any right it may have to
trial by jury in respect of any litigation based on, arising out of, under or in
connection with this Agreement or the Plan.

 

14.           Choice of Forum.

 

(a)           Jurisdiction.  The Company and the Grantee, as a condition to the
Grantee’s receipt of the Award, hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in Suffolk County, New York
over any suit, action or proceeding arising out of or relating to or concerning
the Plan or this Agreement.  The Company and the Grantee, as a condition to the
Grantee’s receipt of the Award, acknowledge that the forum designated by this
Section 14(a) has a reasonable relation to the Plan and this Agreement and to
the relationship

 

5

--------------------------------------------------------------------------------


 

between the Grantee and the Company.  Notwithstanding the foregoing, nothing
herein shall preclude the Company from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of Section 14.

 

(b)           Acceptance of Jurisdiction.  The agreement by the Company and the
Grantee as to forum is independent of the law that may be applied in the action,
and the Company and the Grantee, as a condition to the Grantee’s receipt of the
Award, (i) agree to such forum even if the forum may under applicable law choose
to apply non-forum law, (ii) hereby waive, to the fullest extent permitted by
applicable law, any objection which the Company or the Grantee now or hereafter
may have to personal jurisdiction or to the laying of venue of any such suit,
action or proceeding in any court referred to in Section 14(a), (iii) undertake
not to commence any action arising out of or relating to or concerning the Plan
or this Agreement in any forum other than the forum described in this Section 14
and (iv) agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any such suit, action or proceeding in any such
court shall be conclusive and binding upon the Company and the Grantee.

 

(c)           Service of Process.  The Grantee, as a condition to the Grantee’s
receipt of the Award, hereby irrevocably appoints the General Counsel of the
Company as the Grantee’s agent for service of process in connection with any
action, suit or proceeding arising out of or relating to or concerning the Plan
or this Agreement, who shall promptly advise the Grantee of any such service of
process.

 

(d)           Confidentiality.  The Grantee, as a condition to the Grantee’s
receipt of the Award, agrees to keep confidential the existence of, and any
information concerning, a dispute, controversy or claim described in Section 14,
except that the Grantee may disclose information concerning such dispute,
controversy or claim to the court that is considering such dispute, controversy
or claim or to the Grantee’s legal counsel (provided that such counsel agrees
not to disclose any such information other than as necessary to the prosecution
or defense of the dispute, controversy or claim).

 

15.           Counterparts.  This Agreement may be executed with counterpart
signature pages or in separate counterparts, each of which shall be an original
and all of which taken together shall constitute one and the same agreement.

 

16.           Section 409A.

 

(a)           Notwithstanding any provision to the contrary herein, to the
extent any payment to be made pursuant to this Award in connection with a
Termination would be subject to the additional tax of section 409A of the Code,
the payment shall be delayed until six months after such Termination (or, if
earlier, the Grantee’s death).

 

(b)           It is intended that this Agreement comply with the provisions of
section 409A of the Code, to the extent applicable thereto.  This Agreement
shall be administered and interpreted in a manner consistent with this intent. 
Notwithstanding the foregoing, no particular tax result for the Grantee with
respect to any income recognized by the Grantee in connection with the Award is
guaranteed under the Plan or this Agreement, and the Grantee solely shall be

 

6

--------------------------------------------------------------------------------


 

responsible for any taxes, interest, penalties or other amounts imposed on the
Grantee in connection with the Agreement or Award.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

GRANTEE

NBTY, INC.

 

 

 

 

 

 

By:

 

[Name]

 

Name:

 

 

Title

 

7

--------------------------------------------------------------------------------
